Citation Nr: 1234523	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  10-03 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for linear scleroderma of the scalp prior to February 12, 2008, and in excess of 30 percent as of February 12, 2008. 

2.  Entitlement to service connection for a left wrist disability, claimed as secondary to a service-connected left elbow disability.


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from November 1988 to December 2001.

These matters come to the Board of Veterans' Appeals (Board) on appeal from  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The RO had characterized the issue pertaining to the Veteran's linear scleroderma as entitlement to an earlier effective date for the grant of a 30 percent rating for linear scleroderma.  However, upon review of the Veteran's contentions in her January 2009 notice of disagreement, she appears to disagree with the initial disability ratings assigned.  She claims that her symptoms and treatment support a higher rating.  Therefore, to more accurately respond to the Veteran's contentions, the Board has recharacterized the appeal.
 
As the claim for higher initial ratings for linear scleroderma of the scalp follows the grant of service connection, the Board has characterized the claim for increased rating as an initial rating.  Fenderson v. West, 12 Vet. App. 119 (1999) 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination. Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Here, the Veteran's last VA examination, performed in June 2009, is somewhat stale, particularly in light of the Veteran's lay evidence of a worsening condition since the date of the last examination.  In a July 2009 VA medical record, the Veteran indicated that she is now using a topical solution, which has steroids, for treatment of her linear scleroderma of the scalp disability.  Therefore, because there may have been a change in the Veteran's condition and treatment, the Board finds that the Veteran should be afforded a new examination. 

The Board also finds that a new examination is warranted on the basis that the June 2009 VA skin disease and scar examination reports contained insufficient detail.  38 C.F.R. § 4.2 (2011).  The June 2009 VA scar examiner failed to discuss the entire percentage of the body covered by the Veteran's service-connected linear scleroderma of the scalp.  In addition, the June 2009 VA skin disease examiner diagnosed the Veteran with additional skin disabilities, but it is unclear to the Board if any of those skin disabilities are related to the service-connected linear scleroderma of the scalp.  

The Board also observes that the Veteran's claims file was not reviewed at the time of either the June 2009 scar or skin disease examinations.  To ensure a thorough examination and evaluation, the Veteran's service-connected linear scleroderma of the scalp disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2011). Therefore, on remand, the Veteran should be afforded a new VA examination that includes a review of the claims folder and addresses all relevant rating criteria. 

With regard to the claim for service connection for a left wrist disability, the Veteran contends that she has pain related to her service-connected left elbow medial epicondylitis.  In an October 2008 VA examination, the Veteran was diagnosed with left wrist strain and the VA examiner opined that is was less likely than not that the Veteran's left wrist strain was related to her service-connected left elbow disability.  However, the examiner did not opine whether the Veteran's left wrist strain was aggravated by her service-connected left elbow disability.  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Service connection can be granted not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, the Board finds that the October 2008 VA examination is incomplete and a new examination should be afforded the Veteran.

Also, it appears that there are outstanding medical records.  In a letter received by the RO in February 2008, the Veteran stated that she had received treatment in April 2002 from a civilian dermatology clinic in Temple, Texas.  In addition, a May 2003 private dermatology record from D. D. Barton, M.D., indicates that the Veteran was to be seen for follow up on an as needed basis.  

Lastly, VA medical records associated with the claims file are dated through March 2010.  On remand, all outstanding, pertinent VA medical records dated from March 2010 to the present should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder any private medical records identified by the Veteran.  Specifically, the Veteran should provide authorization to obtain April 2002 medical records from a private dermatology clinic in Temple, Texas that she referenced in a February 2008 letter, and from her private dermatologist D. D. Barton, M.D., from May 2003 to the present.  All attempts to secure the records must be documented in the claims folder.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that the records do not exist or are unavailable.  Then, notify the Veteran and associate the notice in the record. 

2.  Obtain and associate with the claims folder all pertinent medical records from any VA medical center identified by the Veteran, to include those from the VA Central Texas Health Care System dated from March 2010 to the present. 

3.  After obtaining the above records, schedule the Veteran for a VA examination to determine the current severity of her service-connected linear scleroderma of the scalp.  The claims folder must be reviewed by the examiner, and the examination report should indicate that review.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examinations conducted in September 2002 and in June 2009.  The examiner should provide the following information:

a)  Provide specific findings as to the percentage of the Veteran's entire body affected by the skin disability, and the percentage of the exposed areas of the body.

b)  State whether the Veteran requires systemic therapy such as corticosteroids or other immunosuppressive drugs, and if so, the duration of such therapy during a 12-month period. 

c)  Comment on whether the Veteran's skin disability involves her head, face, or neck, and if so, whether any of the following characteristics are present:  (1) scar 5 or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at its widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo or hyperpigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (such as irregular, atrophic, shiny, or scaly) in an area exceeding 6 square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 square centimeters); and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 square centimeters). 

5.  Schedule the Veteran for a VA examination to determine the nature of any left wrist disability, and to provide an opinion as to its possible relationship to service or to the Veteran's service-connected left elbow disability.  The claims file must be reviewed by the examiner, and the examination report should indicate that review.  The examiner should provide the following opinions:

a)  Opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a left wrist disability related to active service.

b)  Opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a left wrist disability that was caused by the service-connected connected left elbow medial epicondylitis disability.

c)  Opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a left wrist disability that is aggravated (permanently increased in severity beyond the natural progression of the disorder) by the service-connected connected left elbow medial epicondylitis disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2011). 

4.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

